EXHIBIT Fourth Quarter Fiscal 2009Earnings Conference Call March 1, 2010 Page 2 This presentation contains forward-looking statements regarding the Company's prospects, including the outlookfor tanker and articulated tug barge markets, changing oil trading patterns, anticipated levels of newbuilding andscrapping, prospects for certain strategic alliances and investments, estimated fixed revenue for 2010 and 2011,forecasted newbuilding delivery schedule for 2010 and 2011, projected scheduled drydock and off hire days forthe 2010, projected locked-in charter revenue and locked-in time charter days, forecasted 2010 vesselexpenses, charter hire expenses, depreciation and amortization, general and administrative expenses, andlevels of equity income, other income, taxes and capital expenditures, timely delivery of newbuildings inaccordance with contractual terms, the outcome of OSG negotiations with Maersk Oil Qatar, the sustainability ofOSG’s annual dividend, prospects of OSG’s strategy of being a market leader in the segments in which itcompetes and the forecast of world economic activity and oil demand.These statements are based on certainassumptions made by OSG management based on its experience and perception of historical trends, currentconditions, expected future developments and other factors it believes are appropriate in the circumstances.Forward-looking statements are subject to a number of risks, uncertainties and assumptions, many of which arebeyond the control of OSG, which may cause actual results to differ materially from those implied or expressedby the forward-looking statements.Factors, risks and uncertainties that could cause actual results to differ fromthe expectations reflected in these forward-looking statements are described in the Company’s Annual Reportfor 2009 on Form 10-K and those risks discussed in the other reports OSG files with the Securities andExchange Commission. Forward-Looking Statements Page 3 <2009 was one of the toughest tanker markets in 20 years •TCE revenues of $953M down 38% YoY; Q4 down 41% to $203M •EBITDA totaled $251M; Q4 $867K •Net income was $70M compared to $318M; Q4 net loss was $23M vs. a loss of $80M Q408 •EPS was $2.61 compared to $10.65; Q4 was a loss of $0.86 vs. a loss of $2.89 •Fourth quarter loss per share included: –Tender costs, Aker settlement and other items that totaled $0.27 •Tax credit of $36M substantially due to the Worker, Homeownership, and BusinessAssistance Act of <Despite tough market conditions, the commercial, financial and operationalplatforms of OSG performed well in 2009, and we enter 2010 in solid shape $ in millions EBITDA TCE Revenues Net
